Forest Scott, alias "Trouble," was indicted, tried and convicted of murder in the first degree, and his punishment for the offense was fixed by the jury at death. The indictment is in legal form, signed by the solicitor, and indorsed "a true bill," and signed by the foreman of the grand jury.
There is no bill of exceptions in the record. No exception to any ruling or order of the court appears in the transcript. Nothing is before us but the record proper. No errors are assigned, and we find no brief on file.
We have read the record carefully. We find no error in it. The jury found the defendant guilty of murder in the first degree, as charged in the indictment, and they fixed his punishment at death. There was a proper judgment of the court on the verdict of guilty by the jury, and the defendant was duly sentenced by the court to suffer the punishment fixed by the jury for the offense.
This judgment, from the record, is free from error, and must be affirmed.
Affirmed.
All the Justices concur.